                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ALPHONSON V. FRAZIERII,                                       8:20CV384

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

STATE OF NEBRASKA,

                     Defendant.



       Plaintiff has filed a “Rule 60 Motion for Relief from Judgment” (Filing 10).
The judgment from which he seeks relief, however, is not the judgment of dismissal
that was entered in this matter on October 15, 2020. Rather, Plaintiff is seeking relief
from a decision that was entered by the County Court of Douglas County, Nebraska,
in a criminal case. Rule 60 cannot be used to obtain relief from a judgment or order
that was entered by another court.

      Also attached to Plaintiff’s motion is a “Notice of Removal for Criminal
Prosecution,” in which Plaintiff cites 28 U.S.C. §§ 1433 and 1455. There is no 28
U.S.C. § 1433, and it clearly appears on the face of the notice that removal should
not be permitted under 28 U.S.C. § 1455.

      IT IS THEREFORE ORDERED:

      1.    Plaintiff’s motion for relief from judgment (Filing 10) is denied in all
respects, and Plaintiff’s state-court criminal case (CR20-8632) is summarily
remanded to the County Court of Douglas County, Nebraska.

      2.     Plaintiff’s motion to proceed in forma pauperis (Filing 12) is denied
without prejudice.
      3.    The Clerk of the Court is directed to send copies of this Memorandum
and Order to the Clerk of the Douglas County Court and to the Douglas County
Attorney’s Office.

      Dated this 4th day of May, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
